Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,863,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and U.S. Patent No. 10,863,277 both contains the following common claimed subject matters: a user input arranged on, in, or in communication with the wearable audio device; a sensor arranged to determine a motion of the wearable audio device from a first orientation to a second orientation; and, circuitry arranged to: receive the user input while the wearable audio device is in the first orientation; receive the user input while the wearable audio device is moved via the motion to the second orientation; determine that the user input has been released during or after the motion; and change a user-adjustable setting of the wearable audio .

Allowable Subject Matter
Claims 2-4, 6, 8, 11-13, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 10, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al. (US 2020/0045491 A1).
Claim 1, a wearable audio device (Fig.2 and Fig 3; ¶0017 and ¶0026, wearable headset 200 with audio system 300) comprising: a user input (Fig.4 and ¶0050-¶0053, the audio system 300 determines monitored responses. Of many possible responses, the monitored responses detected by the audio system 300 may be any combination of a position of a limb of the user, a movement of a body of the user, a movement of the headset, an orientation of the headset, a gaze location of the user, an input from the user) arranged on, in, or in communication with the (¶0026); a sensor arranged to determine a motion (Fig.2 and ¶0021-¶0022, sensor device 215 is a monitoring device and tracks movement of the headset 200 as monitoring data) of the wearable audio device from a first orientation to a second orientation (Fig.4 and ¶0054-¶0055, monitoring responses of user 430 monitors movement of headset and the audio system 300 determines a cluster of perceived origin directions and/or locations for a single target presentation direction and/or location) (Fig.1 and ¶0015, Perceived Origin Location 160 to Target Presentation Location 150); and, circuitry (Fig.3, controller 330) arranged to: receive the user input while the wearable audio device is in the first orientation (¶0053 to ¶0055, receives user headset movement); receive the user input while the wearable audio device is moved via the motion to the second orientation (Fig.4 and ¶0054-¶0055, monitoring responses of user 430 monitors movement of headset and the audio system 300 determines a cluster of perceived origin directions and/or locations for a single target presentation direction and/or location); determine that the user input has been released during or after the motion (¶0037, determined an eventual headset position from origin location); and change a user-adjustable setting (Fig.4 and ¶0058, the audio system 300 presents 460 the updated audio content to the user) (¶0053, user changes audio content by movement of headset) of the wearable audio device based at least in part on the motion from the first orientation to the second orientation. 
Claims 5 and 14, wherein the user input is a gesture of a user (¶0053, gaze location of user). 

Claim 10. An audio system comprising: a wearable audio device having a sensor arranged to determine a motion of the wearable audio device from a first orientation to a second orientation; a peripheral device (Fig.2, speakers 220); a user input arranged on, in, or in communication with the wearable audio device or the peripheral device; and, circuitry connected to the wearable audio device or the peripheral device, wherein the circuitry is arranged to: receive the user input while the wearable audio device is in the first orientation; receive the user input while the wearable audio device is moved via the motion to the second orientation; determine that the user input has been released during or after the motion; and change a user-adjustable setting of the wearable audio device or the peripheral device based at least in part on the motion from the first orientation to the second orientation (see rejection for claim 1). 
Claim 19. A method for controlling a wearable audio device comprising: receiving a user input arranged on, in, or in communication with the wearable audio device while the wearable audio device is in a first orientation; receiving the user input while the wearable audio device is moved via a motion from the first orientation to a second orientation; determining that the user input has been released during or after the motion; and changing a user-adjustable setting of the wearable audio device based at least in part on the motion from the first orientation to the second orientation (see rejection for claim 1). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2020/0045491 A1) in view of Anderson et al. (US 2019/0113774 A1).
Claims 9 and 18, Robinson teaches a user input on the wearable audio device.
Robinson does no teach the user input is a voice input received at a microphone connected to the wearable audio device.
Anderson teaches a voice input received at a microphone connected to the wearable audio device (Anderson, ¶0131, microphone use in conjunction with voice command system) (Anderson, Fig. 1 and ¶0062, modular unit 210 can be microphone). The motivation to combine Robinson’s eyewear microphone with Anderson’s eyewear is for determining the specific commands given by the wearer (Anderson, ¶0131).
It would have been obvious to one skilled before the effective filing date of the applicant’s invention to configure in where a voice input received at a microphone connected to the wearable audio device as taught by Robinson in Anderson for determining the specific commands given by the wearer.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 1, 2022
/SIMON KING/Primary Examiner, Art Unit 2653